REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 7,502,758, which included original patent claims 1–12.  Applicant requested amendment on 1/25/2021.  Claims 1, 5–9, 11, 12 and 14 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Independent claims 1 and 9 omit limitations describing how data representing user inputs are received by an information processor, how rounding up of entries is carried out, and how a provider account is incremented. An error relied upon as a basis for this reissue is that the above limitations were erroneously omitted from independent claims 1 and 9, and thus the claims are too broad. The error arose through a failure to appreciate the full scope of the invention (see MPEP 1402 and 1414(II)(A)). Amended claims 1 and 9 remedy this error.” (4/16/2019 declaration p. 2).

Specification
The requested amendment to the specification filed 1/25/2021 has been approved for entry.
Claim Objections
Claims 1, 5, 9 and 14 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1, line 9, “the account with the” should be “the account with the [an]”.
Claim 1, line 14, the comma before “wherein rounding up” should be underlined.
Claim 1, line 18, the semicolon after “a total round down amount” should be underlined.
Claim 1, line 24, the semicolon after “one or more rules” should be underlined.
Claim 1, line 26, the comma after “receiving” should be underlined.
Claim 1, line 27, the comma before “and increasing” should be underlined.
Claim 1, lines 19–23, the three instances of “the roundup amount” should be “the total roundup amount” and the three instances of “the round down amount” should be “the total round down amount” for consistency.
Claim 5, both “1” and “increasing” should be underlined.
Claim 9, page 4, line 6, the comma before “one or more roundup parameters” should be underlined.
Claim 9, page 4, line 10, “calculating” should be “calculating [calculate]”.
Claim 14, page 5, line 6, “and” should be inserted before “the customer account” for readability.
Claim 14, page 6, line 4, “the excess” should be “an excess” so as to avoid the appearance that “the excess” refers to the earlier rounded up excess.
Claim 14, page 6, last line, the period should be underlined.
Claim 14, the final paragraph states that “an additional withdrawn excess” satisfies a threshold.  Yet it should probably describe the maintained amount in combination with the additional excess as satisfying the threshold.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 5–9, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10 and line 25, there is no antecedent basis for “the/said information processor”.
Claim 5, it is not clear which “amount” is being referenced.
Claim 6, it is not clear what further step is being claimed.  Describing characteristics of an entity does not further define any steps that the entity may have performed, therefore the claim does not appear to further limit the parent claim.
Claim 7 (two occurrences) and claim 8 (two occurrences), there is no antecedent basis for “said information processor”.
Claim 9, applicant should recite structural features/capabilities rather than phrases that appear to represent method steps (“roundups are calculated by In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 14, applicant should recite structural features/capabilities rather than phrases that appear to represent method steps (“in response to determining . . . maintaining the withdrawn excess . . . until a threshold value is satisfied by an additional withdrawn excess satisfies”).  Claim scope is rendered uncertain when method limitations are used to further define a system or apparatus claim.  See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 14, page 6, line 5, it is not clear which “excess” is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 9, 11, 12 and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 7,574,403 (Webb).
Webb (US Patent 7,574,403) includes an earliest effective filing date of 3/20/2000 due to CIP parent 09/531,412, but only for the subject matter supported at that time.  Therefore, citations in this action to Webb will reflect the portions of the 09/531,412 disclosure filed on 3/20/2000.
9. A computer-implemented system for independently accumulating credits from a customer account belonging to a customer and managed by a managed institution and placing the credits into a provider account, comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
an information processor; said information processor including a data store with data identifying a customer, an institution, a customer account, one or more roundup parameters, and one or more rules relating to roundup operations; 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15).
said data store including data for authorizing the information processor to access and read the customer account; said data store including data for calculating roundups from the read customer account and for calculating an excess based on the roundups in accordance with the one or more roundup parameters and the one or more rules, wherein the roundups are calculated by applying a rounder function against entries in the customer account, the rounder function comprising a numerical function utilized to derive a total roundup amount based at least partially on the one or more roundup parameters;
The claim recites the presence of “data” “for (performing functions)”.  In this system/apparatus claim, there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  Applicant likewise admits that the “data” in the claim “does not perform the recited functions” (1/25/2021 remarks, p. 11).  The effect of this claim language is simply a collection of data on a computer 
Nonetheless, Webb teaches the following:
“Upon approval by the customer 1, the Round It purchase cycle 5 is initiated” (Webb, 13–14).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to "round it", a saving software program of the patronage incentive system "rounds up" the price of the purchase to the nearest higher dollar (or to a greater dollar amount) (Webb, 2:1–8).
said data store including data for withdrawing the excess from the customer account; 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
said data store including data for transferring the withdrawn excess to the provider account in accordance with the one or more rules; and
The data itself is not given patentable weight, as described above.  
 “"You have deposited a specified amount into your "Round It" account." At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
said information processor is external to and outside the control of the managed institution
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit card entity).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Webb, Fig. 1]
said information processor includes a communicator coupled to a communication network connected to the customer, the managed institution, and the institute account, and, 
See network topology of Fig. 1.  Also, the credit card purchase taught by Webb necessarily includes a connection to the credit card institution.
in response to determining that the calculated excess for a first roundup calculation is less than a critical mass, said information processor maintains the excess in a temporary account until additional excess amounts from subsequent roundup calculations are deposited into the temporary account.
As described above, in this system/apparatus claim, there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  As best understood given the 112 2nd rejection, this claim attempts to assert 
Nonetheless, Webb teaches several instances of accumulating (i.e. maintaining) funds in an account including:
“the ability to liquidate an account upon the customer's request, in which case the saving software program issues a refund or withdrawal to the customer in a certain form, depending upon the level of the savings accumulated” (Webb, 18:16–20).
“when the savings of the customer are not sufficient to remove them from the single account with the investment entity the retailer may possibly issue a gift certificate entitling the customer to make a purchase at the retailer's web site at a later time” (Webb, 19:5–9).
“account balance” (Webb, 43:9).
Because the accumulated savings of Webb are maintained until withdrawn, the account in which they are maintained can be considered to be a “temporary” account.  There is no positive requirement that any “additional excess amounts” are affirmatively deposited.

11. A system as in claim 9, wherein said data store includes data from a plurality of customers, a plurality of institutions, and a plurality of accounts.
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“small monetary contributions made by customers to the customer's account each time the customer makes a purchase for further investment” (Webb, 13:1–3).


12. A system as in claim 9, wherein said information processor is a service organization for handling data from a number of customers, institutions, and accounts.
“basic information about the Roundit.com and its services” (Webb, 35:10).
See also the citation for claim 11.

14. A system for independently accumulating credits from a customer account belonging to a customer and managed by a managed institution and placing the credits into a provider account, comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
an information processor; said information processor including a data store with data identifying a customer, the managed institution, the customer account; 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).

“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15).
said data store including data for authorizing the information processor to access and read the customer account; said data store including data for calculating roundups based on debit entries from the read customer account and for calculating an excess based on the roundups; said data store including data for calculating round downs based on deposit entries from the read customer account and for calculating the excess based on the round downs; 
The claim recites the presence of “data” “for (performing functions)”.  In this system/apparatus claim there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  Applicant likewise admits that the “data” in the claim “does not perform the recited functions” (1/25/2021 remarks, p. 11).  The effect of this claim language is simply a collection of data on a computer readable medium.  Where there is no functional relationship between the data and the rest of the system, the data itself is not given patentable weight.  See MPEP 2111.05 III.  Such is the case here with the various claimed data.
Nonetheless, Webb teaches the following:
“Upon approval by the customer 1, the Round It purchase cycle 5 is initiated” (Webb, 13–14).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).

“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to "round it", a saving software program of the patronage incentive system "rounds up" the price of the purchase to the nearest higher dollar (or to a greater dollar amount) (Webb, 2:1–8).
said data store including data for withdrawing the excess based on the roundups and the round downs from the customer account; 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
 “The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
said data store including data for transferring the withdrawn excess to the provider account; and 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
 “"You have deposited a specified amount into your "Round It" account." At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
said information processor is external to and outside the control of the managed institution, 
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit card entity).
[Webb, Fig. 1]
in response to determining that the excess is less than a threshold value, maintaining the withdrawn excess in a temporary account until a threshold value is satisfied by an additional withdrawn excess satisfies the threshold value. 
As described above, in this system/apparatus claim, there is no particular nd rejection, this claim attempts to assert maintaining funds in a “temporary” account when the total is less than a certain amount, perhaps as intended use.  The deposit(s) of additional excess amounts mentioned in the claim are not positively required by the claim.  
Nonetheless, Webb teaches several instances of accumulating (i.e. maintaining) funds in an account including:
“the ability to liquidate an account upon the customer's request, in which case the saving software program issues a refund or withdrawal to the customer in a certain form, depending upon the level of the savings accumulated” (Webb, 18:16–20).
“when the savings of the customer are not sufficient to remove them from the single account with the investment entity the retailer may possibly issue a gift certificate entitling the customer to make a purchase at the retailer's web site at a later time” (Webb, 19:5–9).
“account balance” (Webb, 43:9).
Because the accumulated savings of Webb are maintained until withdrawn, the account in which they are maintained can be considered to be a “temporary” account.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11, 12 and 14 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb in view of US 6,112,191 (Burke '191).
Webb (US Patent 7,574,403) includes an earliest effective filing date of 3/20/2000 due to CIP parent 09/531,412, but only for the subject matter supported at that time.  Therefore, citations in this action to Webb will reflect the portions of the 09/531,412 disclosure filed on 3/20/2000.
Burke '191 is prior art.  The front face of the underlying patent undergoing reissue here (US Patent 7,502,758) has an effective filing date of 9/12/2001 due to the original PCT filing date.  This patent’s front face does not list any earlier benefit dates, although the patent file wrapper includes mention of a series of US provisionals filed 9/11/2000.  Nonetheless, none of these provisionals would support the pending reissue claims, at least because none of these provisionals 
9. A computer-implemented system for independently accumulating credits from a customer account belonging to a customer and managed by a managed institution and placing the credits into a provider account, comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
an information processor; said information processor including a data store with data identifying a customer, an institution, a customer account, one or more roundup parameters, and one or more rules relating to roundup operations; 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15).
said data store including data for authorizing the information processor to access and read the customer account; said data store including data for calculating roundups from the read customer account and for calculating an excess based on the roundups in accordance with the one or more roundup parameters and the one or more rules, wherein the roundups are calculated by applying a rounder function against entries in the customer account, the rounder function comprising a numerical function utilized to derive a total roundup amount based at least partially on the one or more roundup parameters;
The claim recites the presence of “data” “for (performing functions)”.  In this system/apparatus claim, there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  Applicant likewise admits that the “data” in the claim “does not perform the recited functions” (1/25/2021 remarks, p. 11).  The effect of this claim language is simply a collection of data on a computer readable medium.  Where there is no functional relationship between the data and the rest of the system, the data itself is not given patentable weight.  See MPEP 2111.05 III.  Such is the case here with the various claimed data.
Nonetheless, Webb teaches the following:
“Upon approval by the customer 1, the Round It purchase cycle 5 is initiated” (Webb, 13–14).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to "round it", a saving software program of the patronage incentive 
said data store including data for withdrawing the excess from the customer account; 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
said data store including data for transferring the withdrawn excess to the provider account in accordance with the one or more rules; and
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
 “"You have deposited a specified amount into your "Round It" account." At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
said information processor is external to and outside the control of the managed institution
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Webb, Fig. 1]
said information processor includes a communicator coupled to a communication network connected to the customer, the managed institution, and the institute account, and, 
See network topology of Fig. 1.  Also, the credit card purchase taught by Webb necessarily includes a connection to the credit card institution.
in response to determining that the calculated excess for a first roundup calculation is less than a critical mass, said information processor maintains the excess in a temporary account until additional excess amounts from subsequent roundup calculations are deposited into the temporary account.
As described above, in this system/apparatus claim, there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  As nd rejection, this claim attempts to assert maintaining funds in a “temporary” account when the total is less than a certain amount, perhaps as intended use.  The deposit(s) of additional excess amounts mentioned in the claim are not positively required by the claim.  
Nonetheless, Webb teaches several instances of accumulating (i.e. maintaining) funds in an account including:
“the ability to liquidate an account upon the customer's request, in which case the saving software program issues a refund or withdrawal to the customer in a certain form, depending upon the level of the savings accumulated” (Webb, 18:16–20).
“when the savings of the customer are not sufficient to remove them from the single account with the investment entity the retailer may possibly issue a gift certificate entitling the customer to make a purchase at the retailer's web site at a later time” (Webb, 19:5–9).
“account balance” (Webb, 43:9).
Because the accumulated savings of Webb are maintained until withdrawn, the account in which they are maintained can be considered to be a “temporary” account.  There is no positive requirement that any “additional excess amounts” are affirmatively deposited.
Further still, Burke '191 teaches a Rounder system where excess monies are generated through rounding of transactions, the excess collected for donation to charity, for example (see ABSRACT).  Burke '191 also teaches that excesses created via rounding are maintained in a temporary account until pre-selected 
“The funds are then forwarded, when they reach pre-selected thresholds, by EDI (Electronic Data Interface) transfer to Level 4, the provider accounts, selected by Level 1 SP” (Burke '191 4:7–10).
It would have been obvious to one of ordinary skill at the time of the invention to have maintained the excess funds created by Webb in a temporary account until additional excesses are deposited such that the accumulated balance in the temporary account exceeds a threshold, in the manner as taught by Burke '191.

11. A system as in claim 9, wherein said data store includes data from a plurality of customers, a plurality of institutions, and a plurality of accounts.
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“small monetary contributions made by customers to the customer's account each time the customer makes a purchase for further investment” (Webb, 13:1–3).
“the customer is offered the option to purchase additional products through the computer savings program, such as mutual funds or insurance products. These products are provided by external partners (investment entities)” (Webb, 31:7–11).

12. A system as in claim 9, wherein said information processor is a service organization for handling data from a number of customers, institutions, and accounts.
“basic information about the Roundit.com and its services” (Webb, 35:10).
See also the citation for claim 11.

14. A system for independently accumulating credits from a customer account belonging to a customer and managed by a managed institution and placing the credits into a provider account, comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
an information processor; said information processor including a data store with data identifying a customer, the managed institution, the customer account; 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15).
said data store including data for authorizing the information processor to access and read the customer account; said data store including data for calculating roundups based on debit entries from the read customer account and for calculating an excess based on the roundups; said data store including data for calculating round downs based on deposit entries from the read customer account and for calculating the excess based on the round downs; 

Nonetheless, Webb teaches the following:
“Upon approval by the customer 1, the Round It purchase cycle 5 is initiated” (Webb, 13–14).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to "round it", a saving software program of the patronage incentive system "rounds up" the price of the purchase to the nearest higher dollar (or to a greater dollar amount) (Webb, 2:1–8).
	Webb does not teach rounding down for deposits.  Burke '191 teaches a Rounder system where excess monies are generated through rounding of 
“in step 634 the computer asks, Is this transaction a deposit or interest fee? . . . If the answer is yes, the computer asks in step 638, In the transaction are the cents greater than zero cents? . . . If the answer is yes, in step 642 the cents are subtracted from the face amount and the coins become rounder contributions. For example, if the deposit was for $10.14 the rounder would take off the $0.14 and the net deposit would be for $10.00” (Burke '191 14:44–57).
“transactional information of the subscribers who round up or down their debit/credit card transactions” (Burke '191 15:46–48).
	Given the teachings to round up debits and to round down deposits, it would have been obvious to one of ordinary skill at the time of the invention to have rounded up debits associated with an account in addition to rounding down credits to the account.  Doing so would create excesses suitable for transfer to charity, for example, as generated from debits as well as from credits, thus creating more charitable monies.
said data store including data for withdrawing the excess based on the roundups and the round downs from the customer account; 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial 
See also the obviousness above for rounding down for deposits.
said data store including data for transferring the withdrawn excess to the provider account; and 
The data itself is not given patentable weight, as described above.  Nonetheless, Webb teaches the following:
 “"You have deposited a specified amount into your "Round It" account." At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
said information processor is external to and outside the control of the managed institution, 
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit card entity).
[Webb, Fig. 1]
in response to determining that the excess is less than a threshold value, maintaining the withdrawn excess in a temporary account until a threshold value is satisfied by an additional withdrawn excess satisfies the threshold value. 
As described above, in this system/apparatus claim, there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  As best understood given the 112 2nd rejection, this claim attempts to assert 
Nonetheless, Webb teaches several instances of accumulating (i.e. maintaining) funds in an account including:
“the ability to liquidate an account upon the customer's request, in which case the saving software program issues a refund or withdrawal to the customer in a certain form, depending upon the level of the savings accumulated” (Webb, 18:16–20).
“when the savings of the customer are not sufficient to remove them from the single account with the investment entity the retailer may possibly issue a gift certificate entitling the customer to make a purchase at the retailer's web site at a later time” (Webb, 19:5–9).
“account balance” (Webb, 43:9).
Because the accumulated savings of Webb are maintained until withdrawn, the account in which they are maintained can be considered to be a “temporary” account.  There is no positive requirement that any “additional excess amounts” are affirmatively deposited.
	Further still, Burke '191 teaches a Rounder system where excess monies are generated through rounding of transactions, the excess collected for donation to charity, for example (see ABSRACT).  Burke '191 also teaches that excesses created via rounding are maintained in a temporary account until pre-selected thresholds are met, then sent to the charity/provider account chosen by the user:

It would have been obvious to one of ordinary skill at the time of the invention to have maintained the excess funds created by Webb in a temporary account until additional excesses are deposited such that the accumulated balance in the temporary account exceeds a threshold, in the manner as taught by Burke '191.

Claims 1 and 5–8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb in view of US 6,076,166 (Moshfeghi) and Burke '191.
Webb (US Patent 7,574,403) includes an earliest effective filing date of 3/20/2000 due to CIP parent 09/531,412, but only for the subject matter supported at that time.  Therefore, citations in this action to Webb will reflect the portions of the 09/531,412 disclosure filed on 3/20/2000.
Burke '191 is prior art.  The front face of the underlying patent undergoing reissue here (US Patent 7,502,758) has an effective filing date of 9/12/2001 due to the original PCT filing date.  This patent’s front face does not list any earlier benefit dates, although the patent file wrapper includes mention of a series of US provisionals filed 9/11/2000.  Nonetheless, none of these provisionals would support the pending reissue claims, at least because none of these provisionals 
1. A computer-implemented method of accumulating credits from financial movements to and from an account held by a financial transactor and managed by an account manager, comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
receiving data including account information, one or more roundup parameters, one or more round down parameters, and one or more rules relating to roundup and round down operations, 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15). 
	See below regarding round down.
wherein the received data is received from a wireless device utilized by a subscriber to make one or more transactions in an account, the subscriber providing instructions that indicate a rounder number or percentage to identify the one or more roundup parameters; 
	Webb teaches customers using computers 2 to access retailer websites such as A.com (see Fig. 1) and teaches data entry by the user as above. Webb does not appear to explicitly teach that such computers are “wireless devices”.  However, Moshfeghi teaches that wireless computers such as laptops and PDAs were well known at the time for providing a way to connect to websites via web browsers:
“the gamut of web browser capable devices including high and low end computer workstations, computer laptops or notebooks, palmtops, personal digital assistants (PDAs) and even televisions” (Moshfeghi at 2:20-23).

	It would have been obvious to one of ordinary skill for users of Webb to have used such wireless computers in order to carry out the purchases and investments as described.  Doing so would have represented simple substitution of one known element (e.g. a wired computer) for another (a wireless computer) to obtain predictable results in enjoying the methods and system of Webb.
initiating roundup by accessing debit entries and deposit entries in the account with the information processor authorizing, by the transactor, rounding up of the debit entries in the account in accordance with the one or more roundup parameters and the one or more rules and a rounding down of the deposit entries in the account in accordance with the one or more round down parameters and the one or more rules; rounding up the debit entries in the account to obtain a total roundup amount, wherein rounding up the entries comprises applying a rounder function against the entries in the account, the rounder function comprising a numerical function utilized to derive the total roundup amount based at least partially on the one or more roundup parameters;

“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to "round it", a saving software program of the patronage incentive system "rounds up" the price of the purchase to the nearest higher dollar (or to a greater dollar amount) (Webb, 2:1–8).
	See below regarding round down of deposit entries.
rounding down the deposit entries in the account to obtain a total round down amount; 
	Webb does not teach rounding down for deposits.  Burke '191 teaches a Rounder system where excess monies are generated through rounding of transactions, the excess collected for donation to charity, for example (see ABSRACT).  Burke '191 also teaches rounding up for debits as well as rounding down for deposits:
“in step 634 the computer asks, Is this transaction a deposit or interest fee? . . . If the answer is yes, the computer asks in step 638, In the transaction are the cents greater than zero cents? . . . If the answer is yes, in step 642 the cents are subtracted from the face amount and the coins become rounder contributions. For example, if the deposit was for $10.14 the rounder would take off the $0.14 and the net deposit would be for $10.00” (Burke '191 14:44–57).
“transactional information of the subscribers who round up or down their debit/credit card transactions” (Burke '191 15:46–48).
obvious to one of ordinary skill at the time of the invention to have rounded up debits associated with an account in addition to rounding down credits to the account.  Doing so would create excesses suitable for transfer to charity, for example, as generated from debits as well as from credits, thus creating more charitable monies.
withdrawing the roundup amount from the account and debiting the account with the roundup amount;
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
withdrawing the round down amount from the account and debiting the account with the round down amount; and
	See the obviousness above for rounding down of deposits.
increasing a value to a provider account by the roundup amount and the round down amount in accordance with the one or more rules;
“"You have deposited a specified amount into your "Round It" account." At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
wherein the step of initiating roundup is performed by said information processor accessing the account in the account manager, and the steps of receiving, initiating, rounding up, rounding down, withdrawal, and increasing are done outside the control of the account manager.
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit card entity).

5. A method as in claim 1, wherein the increasing step includes crediting the amount to a plurality of provider accounts authorized by the transactor.
“The difference ... is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1: 11–15).
“offering the customer a diversity of investment products available on the market” (Webb, 11:12–13).
“block 900 “Modify”, the customer is provided with the option to modify their information, such as change their address, change any password, financial information that they require to be changed, etc.” (Webb, 44:12–15).

6. A method as in claim 1, wherein the transactor includes one of a person, institution, governmental entity, trust, corporation, or a customer, and said transactor holds one or more accounts including checking, credit, debit, home equity, or smart card accounts.
“charges the rounded amount from a credit card or from other financial information
submitted by the customer” (Webb, 28:17–19).

7. A method as in claim 1, wherein the steps of accessing and rounding are performed by said information processor and said information processor is a service organization.
10).

8. A method as in claim 1, wherein the steps of accessing and rounding are performed by said information processor and said information processor resides as a module in a computer.
“The patronage incentive system of the present invention includes a computer system
for interactive communication between customers and retailers and a saving software
program interactive with customers through web sites of the retailers for: (a) rounding
up” (Webb, 13:11–17).

Response to Arguments
35 USC § 112 ¶ 2 rejections
Applicant argues:
“Regarding the description of characteristics in claim 6, Applicant respectfully disagrees that describing characteristics of an entity is required to further define any steps that the entity may have performed. It is respectfully noted that no portion of the MPEP or CFR or any case law that explicitly requires use of active language in all portions of a claim” (1/25/2021 remarks, p. 10).
Examiner disagrees.  Examiner is rejecting the claim because there appears to be no method step whatsoever in the claim to further define this method claim from the parent method claim.  Examiner notes that the entity characteristics present in the claim are suitable for a claim yet they fail to provide any particular step.


“Regarding claim 9 allegedly reciting phrases that appear to represent method steps, Applicant respectfully disagrees that system claims cannot have phrases that appear to represent method claims” (1/25/2021 remarks, p. 10).
“the claims in Katz reciting both an apparatus step and method steps of using the apparatus were found indefinite because the method steps required the actions of users rather than the apparatus” (1/25/2021 remarks, p. 10).
Examiner agrees that the examples cited each included user steps in addition to apparatus structure.  However, while Katz disparaged the presence of user-based steps as indefinite, it did not state that machine-based steps would be free from indefiniteness in an apparatus claim.  A system claim with claimed structure as well as claimed steps being performed by the apparatus would nonetheless still be indefinite, as is the case here.  Confusion is present because it is not clear when infringement occurs – simple possession of the claimed system structure, or by putting the system structure to use?  Inasmuch as pertinent, it is not clear if all of the steps in claim 9 are indeed being performed by the apparatus as applicant asserts.  

35 USC § 102 rejections
Applicant argues:
“At best, Webb merely describes when the savings of the customer are not sufficient to remove them from the single account with the investment entity. But insufficient funds to remove them from the single account with the investment entity is not analogous to maintaining the excess in a temporary account until additional excess amounts are deposited into the temporary account” 
Examiner disagrees.  As stated above in the art rejection, in this system/apparatus claim there is no particular structure claimed (e.g. computer instructions executable by the processor) that positively sets forth the system’s capabilities to perform any of these functions.  As best understood given the 112 2nd rejection, this claim attempts to assert maintaining funds in a “temporary” account when the total is less than a certain amount, perhaps as intended use.  The deposit(s) of additional excess amounts mentioned in the claim are not positively required by the claim.
Because the accumulated savings of Webb are maintained until withdrawn, the account in which they are maintained can be considered to be a “temporary” account.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992